Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 19 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 19-20 July 1822
				
				July 19 An old friend in the shape of St. Anthony has his acquaintance with so much ardour I have not been able to exert myself to day to any purpose—This Eveng however I have read the Rejoind  admirable—All  nor aught to be so advanced the  most nobly defended—The poor Worm must crawl on his belly for the rest of his days and it would be degrading to trample on him and crush him lower—When a man handles his pen with so much vigour he leaves his enemy powerless to harm but if he push that enemy too hard he excites a feeling of pity towards him which raises him and elevates him into consequence—The point of eminence is proudly gained and conviction flashes on every eye—Peace be to his manes—The two B.s came out handsomely and the business is complete—Mr Hopkinson had just left me quite pleased at the effect produced he agrees with me in the sentiment above—20 The heat is so great we are all invalids again and theres nothing stirring We took a long ride on the Banks of the Schulkyl which are embellished by handsome Country Seats The Country is highly cultivated and the sinuous windings of the River adds grace and beauty to the prospect which cheers the eye by its picturesque variety—Most of the rides round the City are flat, and monotonous but the Environs are thickly settled and ornamentally improved, although prospect is but seldom a consideration—The Woodlands is really a beautiful spot; but like most of the property in our Country, it is to be sold and can no longer remain in the hands of the old proprietors; as it must be divided between the family—Your Letter N. 5 was brough to me just before dinner with one from George and enclosures One of the Letters to my Brothers was from Kitty—They do not know what to do with themselves as the Salary with all its fees will only amount to five hundred Dollars a year, which cannot support them—Scott is coming off in disgust as well as Mr Sims as there is to be no Navy Agent—Dr Bronaugh was there and is desirous of coming to Congress—I suppose as delegate—Genl J——n she says is a candidate as an Elector for next P. and is to vote for the S.W.—Mr & Mrs Welling have just called and we had some chat but not much worth repeating—She described the change which has taken place in her daughter Mrs Sterling who we saw in England, in a very amasing way; and declared that even her walk and her talk was altered—She attributed this metamorphosis to the good english Beer—Coachy has discovered a new way of getting a holyday on Sunday—the Horses are taken sick every Saturday Eveng. In every other respect he has proved a useful and attentive Servant—My music has arrived until it came Mary was always wailling for it, until it came but possession has produced its usual effect, and it is not touched at all.—She went to see Mrs. Potts of Alexandria who left Philadelphia yesterday—Mr. Cook has returned to teaze poor Sergeant—He is for reforming every thing in this State, and really threatens them with a New code of Laws; being convinced in his own opinion that he knows more about Law than any man in Pensylvania—and that none of them know how to cast an account—The Member when he told me all this was too much diverted to be angry. How thankful we aught to be when we are so great in our own conceit His Ladys fortune if he recovers it will be about eleven thousand Dollars—Mr P. says she is a very fine Woman—I say she is a very pretty one—It has been rumoured that Mr Cheves is a candidate for Congress, I am informed he would not serve—He got one hundred and fifty thousand dollars and he himself has one hundred thousand which makes him too independent to desire the situation—The heat is almost insupportable I do not wonder it overcomes you—Caroline writes that you do not propose to visit Boston this Summer—I am sorry very sorry for the disappointment it will occasion to your father and likewise to poor John, to whom this pointed neglect must appear very hard.Nobody appears to know much about the business so recently decided by the Emperor of Russia; at all events it must be very advantageous to the South, and will probably have a great effect upon future Wars.—as such a decision will authorize new claims, the fear of which may save much black property to their masters—This race is multiplying however so beyond all calculation, it is becoming the terror of the Nation. It is one of those monstrous evils, whose growth it is almost impossible to check, that brings horror in its train: and the mind turns with fear and disgust from such a loathsome anticipation—It is here said the Quakers are sick of their philanthropy, and regret the mischief they have so largely created—Here run-away Slaves found a home and protection and it is here that their vices have room to flourish almost uncontroled; as it was impossible impossible to admit disobedience and insubordination in such a case without at the same time encouraging its consequent vices—Mon Ami the President promised me to make William Smith Collector if Scott left Pensacola—it will be cruel if he does not keep his word—Surely the latter can have no right to take half the profits of the place, and do no duty—this is an injustice which never can or aught to be sanctioned I know you will think this observation impertinent—But rulers should take care to avoid such acts; and they would not be liable to such remarks— Take care how you use the word delightful or you may produce a bad effect upon the little wits of your affectionate
				
					L. C. A—
				
				
			